J-S09028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

DESMOND HAMES TAYLOR

                            Appellant                      No. 1685 MDA 2014


          Appeal from the Judgment of Sentence September 2, 2014
              In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0003376-2013


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                             FILED FEBRUARY 09, 2016

       Desmond Taylor appeals from the judgment of sentence imposed in

the Court of Common Pleas of Luzerne County after his conviction, in a

nonjury trial, for disorderly conduct.1 Upon careful review, we affirm.

        On September 25, 2013, members of the Hazleton Police Department

and Pennsylvania State Police responded to the 200 block of More Avenue in

Hazleton to investigate a burglary.            The scene was cordoned off from the

public using multiple marked and unmarked police vehicles, although no

yellow “crime scene” tape was used.             At the time, it was unknown to the

police whether the suspects had fled or whether they were armed.

____________________________________________


1
  18 Pa.C.S. § 5503(a)(4). Defendant was also charged with obstructing
administration of law and other government functions, 18 Pa.C.S. § 5501.
He was found not guilty of this charge.
J-S09028-16



        Curious as to what was going on, Taylor exited his nearby home and

began filming the scene on his cell phone, eventually moving into the

cordoned-off crime scene area.       Detective Darryl Ledger of the Hazleton

Police Department noticed Taylor and asked him to leave the crime scene.

Detective Ledger told Taylor that he was allowed to continue filming, but not

within the crime scene area. Detective Ledger testified that, at some point,

he accidentally knocked Taylor’s cell phone out of his hand. Taylor initially

walked away, but returned to the cordoned-off area, where Detective Ledger

again instructed him to move beyond the police vehicles.

        In the midst of the burglary investigation, the police received a call of

a serious car accident involving the Hazleton police chief.      In response to

that call, Detective Zola of the Hazleton Police Department was attempting

to leave the burglary scene when Taylor approached him in the mistaken

belief that Detective Zola had been the one to knock the phone from his

hand.     Taylor demanded Detective Zola’s badge number and prevented

Detective Zola from responding to the accident call by blocking the path of

his vehicle in an attempt to record Detective Zola’s license plate number.

Taylor was subsequently placed under arrest.        At trial, Taylor’s cell phone

video was admitted into evidence, showing Taylor within the cordoned-off

crime scene.

        Taylor waived his right to a jury trial and was convicted of disorderly

conduct on September 2, 2014. He was sentenced the same day to a fine of




                                       -2-
J-S09028-16



$300.     Taylor filed no post-trial motions.     This timely appeal followed, in

which Taylor challenges the sufficiency of the evidence.

        Prior to addressing the substance of Taylor’s claim, we must determine

whether it has been properly preserved.          In its Pa.R.A.P. 1925(a) opinion,

the trial court asserts that Taylor’s Rule 1925(b) statement does not provide

the requisite specificity as to which elements of the offense were not proven

at trial.2 As such, the trial court believes Taylor has failed to preserve his

sufficiency claim, and has accordingly waived it.

        Rule 1925(b) requires a statement that shall “[c]oncisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

____________________________________________



2
    Taylor’s Rule 1925(b) statement frames his appellate issues as follows:

        1.   Whether the Commonwealth failed to present sufficient
        evidence in order to convict [Taylor] beyond a reasonable doubt
        of [d]isorderly [c]onduct because the Commonwealth failed to
        prove the element of “intent to cause public inconvenience,
        annoyance or alarm, or recklessly creating a risk thereof.” 18
        Pa.C.S. § 5503(a).

        2.   Whether the Commonwealth failed to present sufficient
        evidence in order to convict [Taylor] beyond a reasonable doubt
        of [d]isorderly [c]onduct . . . because the Commonwealth failed
        to prove the element of “creates a hazardous or physically
        offensive condition by any act which serves no legitimate
        purpose of the actor.” 18 Pa.C.S. § 5503(a)(4).

Statement of Errors Complained of on Appeal, 11/24/14.




                                           -3-
J-S09028-16



identify all pertinent issues for the judge.”     Pa.R.A.P.1925(b)(4)(vi).   In

Commonwealth v. Williams, 959 A.2d 1252 (Pa. Super. 2008), this Court

held that where a Rule 1925(b) statement fails “to articulate the specific

elements of any crime which he deems the evidence presented at trial failed

to sufficiently establish,” the claim is waived. Id. at 1257-58. Nevertheless,

in Commonwealth v. Laboy, 936 A.2d 1058 (Pa. 2007), our Supreme

Court held that, in a relatively straightforward case, an appellate court may

afford sufficiency review where the appellant’s claim is readily apprehended.

Id. at 1060.    Based on the rule articulated in Laboy, we conclude that

Taylor’s Rule 1925(b) statement provides sufficient detail to identify the

pertinent issues, and we will review his claim.

      In reviewing a challenge to the sufficiency of the evidence, we must

determine whether, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, together with all reasonable inferences

therefrom, the trier of fact could have found that each and every element of

the   crime    charged   was   established   beyond    a   reasonable   doubt.

Commonwealth v. Randall, 758 A.2d 669, 674 (Pa. Super. 2000).

      Here, Taylor was convicted of disorderly conduct, which is defined as

follows:

      § 5503. Disorderly Conduct.

      (a) Offense defined. – A person is guilty of disorderly conduct if,
      with intent to cause public inconvenience, annoyance or alarm,
      or recklessly creating a risk thereof, he:

                                     ...

                                     -4-
J-S09028-16



      (4) creates a hazardous or physically offensive condition by any
      act which serves no legitimate purpose of the actor.

                                      ...

      (c) Definition. – As used in this section the world “public” means
      affecting or likely to affect persons in a place to which the public
      or a substantial group has access; among the places included
      are highways, transport facilities, schools, prisons, apartment
      houses, places of business or amusement, any neighborhood, or
      any premises which are open to the public.

18 Pa.C.S. § 5503.

      Taylor first challenges the sufficiency of the evidence presented by the

Commonwealth as to his “intent to cause public inconvenience, annoyance,

or alarm or recklessly create a risk thereof.”        18 Pa.C.S. § 5503(a).

Additionally, Taylor challenges the sufficiency of the evidence as to whether

his act created a “hazardous or physically offensive condition that served no

legitimate purpose.” 18 Pa.C.S. § 5503(a)(4). Taylor argues that he was

merely asserting his First Amendment right to free speech in recording the

police in a public area. Taylor testified that he was recording the burglary

scene for “excitement” and denied that this presence distracted police

officers from performing their duties. N.T. Trial, 8/28/14, at 20, 50.

      The intent element of disorderly conduct “may be met by showing a

reckless disregard of the risk of public inconvenience, annoyance, or alarm,

even if the appellant’s intent was to send a message to a certain individual,

rather   than   cause    public   inconvenience,    annoyance,     or    alarm.”

Commonwealth v. Maerz, 879 A.2d 1267, 1269 (Pa. Super. 2005). The

                                     -5-
J-S09028-16


intent element of the crime is satisfied when an offender shows a “reckless

disregard of the risk for public inconvenience, even if the appellant’s

principle intent was to insult the police rather than to cause public

inconvenience or annoyance.” Commonwealth v. Kidd, 442 A.2d 826, 827

(Pa. Super. 1982).

       Here, Taylor’s presence in the middle of an active, cordoned-off

burglary investigation demonstrated a reckless disregard of the risk of public

inconvenience. While potentially armed offenders were at large, at least two

police officers were forced to focus on removing Taylor from the crime scene

rather than searching for suspect(s) and ensuring the safety of the

neighborhood residents.        Clearly, there is a risk to public inconvenience

where a potentially armed criminal suspect remains at large.           Moreover,

Taylor’s actions prevented Detective Zola from leaving the burglary scene to

respond to the car accident involving the police chief.       Taylor’s actions in

preventing the police from performing their duties were, if not intentional,

certainly reckless. For this reason, Taylor’s challenge to the intent element

of the crime must fail.

       Taylor also disputes that his actions created a “hazardous or physically

offensive condition by any act which serve[d] no legitimate purpose of the

actor.”   18 Pa.C.S. § 5503(a)(4).          A “hazardous condition” is one that

involves danger or risk, Commonwealth v. Williams, 574 A.2d 1161, 1164

(Pa.   Super.   1990),    or     one   in   which   “altercations   could   arise.”


                                       -6-
J-S09028-16


Commonwealth v. Roth, 531 A.2d 1133, 1137 (Pa. Super. 1987).                A

“legitimate purpose” is an act that is lawful and constitutionally protected.

Commonwealth v. Duncan, 363 A.2d 803 (Pa. Super. 1976).

      Here, Taylor’s disobedient entry into a secured crime scene created a

hazardous condition that threatened the safety of the public by distracting at

least two police officers from their investigative and public safety duties.

Taylor’s presence beyond the police cordon was not serving a legitimate

purpose under the First Amendment.        Rather, his physical presence and

continued filming distracted the police and interfered with their ability to

respond to both the burglary and the car accident and ensure the safety of

the neighborhood residents. Accordingly, Taylor’s claim fails.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2016




                                    -7-